DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 is made dependent from a later claim 7, which is an improper claim dependence, applicant is urged to make appropriate adjustments in claim dependence.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US 9,748,923, cited by the applicant) in view of Sinha et al. (“Slanted finger Inter-digital Transducers for the design of improved performance small shape factor mid-bandwidth SAW filters”, IEEE MTT-S International Microwave and RF Conference, 2013).

    PNG
    media_image1.png
    511
    625
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    387
    228
    media_image2.png
    Greyscale

Fig. 2 of Kando reproduced for ease of reference, Fig. 1 of Sinha (redrawn for clear view with respect to the crystalline axes). 

In regards to claims 1, 8 and 14, Kando teaches (in Figs. 1a-1b and 2) an acoustic filter device and method of fabricating the device (in Fig. 70, col 22) comprising:
A substrate (2) having a surface (designated by the examiner in the annotated Fig 2 of Kando);
A single-crystal lithium niobate piezoelectric plate (4) having front (top in Fig.) and back (bottom in Fig.) surfaces, the back surface (bottom) attached to the surface of the substrate (2) except for portions (4) of the piezoelectric plate forming a diaphragm (section of the piezoelectric plate 4 suspended on the cavity 2a form the diaphragm) 
an interdigital transducer (IDT, 5) formed on the front (top) surface of the single-crystal piezoelectric plate (4) such that interleaved fingers of the IDT (5) are disposed on the diaphragm (Fig. 2 above),
the IDT configured to excite a primary acoustic mode in the diaphragm (Kando teaches in Figs. 12, 14, 17, 20, 28, 30, 33, 36, 38, 41, of acoustic wave (col 10, lines 17-28) that the acoustic resonators produce U2 components which are mainly due to shear horizontal (i.e. SH) mode (col 1, lines 30-36), which will most necessarily be within the diaphragm of each of the acoustic resonators where the IDT fingers are and which are being excited by RF signal and also similar to plurality of cavities Kando also teaches corresponding IDTs for respective cavities (see Fig. 70) and therefore excite respective primary shear acoustic modes in the respective one or more diaphragms.
However, Kando doesn’t teach that the fingers of the IDT extend at an oblique angle to a Y crystalline axis of the piezoelectric plate.
Sinha et al. for the realization of wide band SAW filters with low in-band ripples and good stop band attenuation proved edge of slanted finger inter-digital transducers (SFITs) over conventional straight IDT techniques and shown SFITs higher performance in small shape factor SAW filters in a compact size over conventional straight IDT SAW filters. From Fig. 1 (redrawn with respect to the crystalline axes, following Fig. 1 (a) of similar prior art, Zhou et al., “Spatial selective manipulation of microbubbles by tunable surface acoustic waves”, BIOMICROFLUIDICS 10, 034121 (2016)) clearly shows that the fingers of the IDT extend at an oblique angle to a Y 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to replace the straight IDT with SFIT like the one taught by Sinha, as a commonly known alternative of conventional straight IDT of Kando. An obvious motivation would be to realize a wide band SAW filters with low in-band ripples and good stop band attenuation in a more compact size. 
Further per claims 2, 12 and 18, a direction of acoustic energy flow of the excited primary shear acoustic mode is substantially normal to the surfaces of the piezoelectric plate well known in the art that for shear horizontal (SH) waves, the motion of the particles (i.e. the direction of energy flow) is perpendicular (Figure 4) to the direction of the wave propagation, (Banerjee et al., “Computational Nondestructive Evaluation Handbook: Ultrasound Modeling Techniques”, CRC Press: Boca Raton, FL, USA, 2020).
Also per claims 3, 13 and 20, it is a common knowledge that a z-axis of the piezoelectric plate is normal to the front and back surfaces (which represent x-y plane, see Bai et al. “The Simulation of Resonant Mode and Effective Electromechanical 
According to claims 5 and 19, although Kando teaches a LiTaO3 piezoelectric crystal, the companion art of Sinha teaches LiNbO3 piezoelectric crystal and a person of ordinary skill in the art knows that these two piezoelectric substances are art known equivalents of each other with closely resemblance of piezoelectric properties where one can be replaced with other with equivalent performances.
Also per claim 6, Kando teaches a front-side dielectric layer (3, as shown in Fig. 2 of Kando above) formed on the front surface of the lithium niobate/tantalate plate between the fingers of the IDT and per claim 7, the piezoelectric plate thickness as stated by Kando (50 nm to 0.18, where  is 3.5 m of the propagating elastic wave, col 3, lines 20-25 & col 20, lines 7-13) covers the full range (200-1000 nm) of thickness as claimed. Per claims 11 and 17, Kando also teaches that the one or more resonators includes a shunt resonator and a series resonator (since Kando teaches the application of plurality of resonators in a ladder configuration, which inherently requires series and parallel combination of resonators, col 22, lines 1-5).
Allowable Subject Matter
Claims 4, 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closets prior art references are the combination of Kanda and Sinha as discussed above. However, the combination does not teach: in regards to claims 4, 9 and 15 that the oblique angle is in a range between 60 degrees and 120 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843